DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Correction of the formal matters identified in the previous Office action is noted with appreciation.
Applicant’s arguments, see pages 6-8 of the amendment, filed 10/22/21, with respect to the rejection(s) of claim(s) 12-17, 20, and 22 under 35 USC102(a)(1) have been fully considered and are persuasive in that Woods, Hoffman, and Miyamoto do not teach that the rotating and non-rotating elements are not in contact in a rest state.  Additionally, Hoffman does not teach higher and lower pressure chambers of a pump, Miyamoto does not teach a sealing gap, and Frodis does not teach using a radiated beam to melt and fuse layers to a base.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US 2017/0096847 to Liu et al for claim 22 and in view of 35 USC 112(a) for claims 12-21.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 12-21 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   
Claim(s) 12 is/are nonenabling because one having ordinary skill in the art could not make or use the invention from the disclosure coupled with information known in the art without undue experimentation.  An analysis of the Wands factors reveals that the following factors weigh against enablement: the nature of the invention and the amount of direction provided by the inventor. In re Wands, 858 F.2d 731 (Fed. Cir. 1988); MPEP § 2164.01 (a). It is noted that the determination of undue experimentation is reached by weighing all the factors and that no single factor is dispositive (MPEP 2164.01 (a)).
The invention of the application deals with structural and bearing surfaces of rotary machines.  The nature of this field of invention concerns itself mainly with physical arrangements and interactions between solid components of different materials.  Therefore, one of ordinary skill would expect an invention in this field to rely on basic physical interactions between solid bodies.  However, claim 12 recites, “a plurality of movably mounted bodies at a sealing gap side of one or both of the rotating element and the non-rotating element… in a rest state in which the rotating element is not rotating, a portion of the rotating element radially facing the plurality of bodies does not radially overlap, and does not contact, the plurality of bodies.”  As written, claim 12 includes within its scope embodiments in which the movably mounted bodies are mounted on the rotating element yet do not contact the rotating element.  While the embodiments in which the movable bodies are mounted on the rotating element are described in the application, there is no direction as to how to arrive at this claimed configuration where the two structures are not in contact. Being that this configuration does not appear 
Upon the weight of all of these factors, one of ordinary skill in the art would not have been enabled by the originally filed disclosure to make and/or use the claimed invention without undue experimentation and therefore claim(s) 12 is/are not enabled.
Claim 12 is further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Embodiments in which the movable bodies are mounted on the rotating element are described in the application, however there is no direction as to how to arrive at the claimed configuration where the two structures are not in contact.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0096847 to Liu et al.  Liu teaches a method for producing one or both of a rotating element and a non- rotating element comprising the acts of: 
applying a layer of a build-up material (“powder” para. 32) to a base (para. 32), 
irradiating the layer with a radiated beam (“laser melting” para. 32), 
wherein the build-up material is arranged on the base to generate a structure with movably mounted bodies (16, 38) embedded therein in a form-fitting manner (Fig. 9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM W BROWN/Examiner, Art Unit 3745 

/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745